Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the recitation of “a channel circuit that drives a first sub-pixel among the plurality of sub-pixels and a channel circuit that drives a second sub-pixel are connected with a first sub gamma bus and a channel circuit that drives a third sub-pixel is connected with a second sub gamma bus, “ renders the claim ambiguous. it is unclear as to how the channel circuit that drives the first sub pixel and a channel circuit that drives a second subpixel are connected with a first sub gamma bus, and a third channel drives a third subpixel connected with a second sub gamma bus. Such recitation does not appear in the drawings for clarity. Furthermore, it is unclear are these channel circuits different or the same? Is there a 1:1 ratio between channel circuits and sub pixels or between the gamma buses? Clarification is required. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a channel circuit that drives a first sub-pixel among the plurality of sub-pixels and a channel circuit that drives a second sub-pixel are connected with a first sub gamma bus and a channel circuit that drives a third sub-pixel is connected with a second sub gamma bus” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US 2017.0076694).
Regarding claim 1, Shin disclose:
A semiconductor integrated circuit for driving a display, comprising: a plurality of channel circuits, each of the plurality of channel circuits comprises a digital-analog converter (DAC) to select one of a plurality of gamma voltages according to pixel image data and to generate a data voltage, and supplies the data voltage through a data line connected with sub-pixels; a gamma bus to provide a path through which the plurality of gamma voltages are transmitted to the DACs of the respective plurality of channel circuits; and a plurality of gamma voltage circuits to generate the plurality of gamma voltages by dividing reference voltages and to be connected with the gamma bus at divided points (see Fig. 1-2, 4B; plurality of channel circuits at 340 with DAC to select gamma voltages and provide data to the connected subpixels; gamma bus path (e.g., connecting lines to provide gamma voltages to DAC); gamma voltage circuits 320). 
Regarding claim 2, the rejection of claim 1 is incorporated herein. Shin further disclose:
the plurality of channel circuits are disposed along a first direction and the plurality of gamma voltage circuits are disposed to be spaced apart from each other along the first direction (Fig. 4b; DAC in 340; gamma circuit 320; both along first direction). 
Regarding claim 8, the rejection on claim 1 is incorporated herein. Shin further disclose:
the plurality of gamma voltage circuits are provided with the reference voltages by a same source (see [0032]; power supply 50 as reference voltage source). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 9-12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Cho (US 2015.0170594).
Regarding claim 4, the rejection of claim 1 is incorporated herein. Shin is not explicit as to, but Cho disclose:
each gamma voltage circuit 21comprises a first resistor string to divide the reference voltages, a decoder to select a plurality of intermediate voltages from the first resistor string, gamma buffers to buffer the intermediate voltages, and a second resistor string to divide voltages outputted from the gamma buffers so as to generate the plurality of gamma voltages (see Fig. 5; [0043-0056]; first resistor string R1; decoder DEC; gamma buffers OBUF; second resistor string R2)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine the known techniques of Cho to that of Shin, to provide first and second resistor strings, a decoder and gamma buffers within the gamma circuit to predictably allow for the gamma voltage to be determined based on external or internal reference voltages accordingly ([0010]). 
Regarding claim 5, the rejection of claim 4 is incorporated herein. Cho further disclose:
the decoder receives a decoding signal and selects the plurality of intermediate voltages according to the decoding signal (see [0048-0049, 0051]; intermediate voltage values where decoders are controlled according to the decoding signals PDEC). 
Regarding claim 6, the rejection of claim 1 is incorporated herein. Shin is not explicit as to, but Cho disclose:

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine the known techniques of Cho to that of Shin, to provide a gamma circuit able to control an OLED display to predictably allow for the gamma voltage to be determined based on external or internal reference voltages to properly drive the display, where each color having different gamma curves is well known in the art ([0010]). 
Regarding claim 9, claim 9 is rejected under the same rationale as claim 1, where Shin is not explicit as to, but Cho disclose:
a timing control circuit to supply a synchronization signal for a display period and pixel image data; (see [0022]; timing controller). 	
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine the known techniques of Cho to that of Shin, to provide a timing controller to predictably allow for the synchronization of the gate and data signals for proper display driving ([0023]). 
Regarding claim 10, the rejection of claim 9 is incorporated herein. Shin further disclose:
a data bus to transmit the pixel image data, wherein each channel circuit further comprises a latch circuit to latch the pixel image data from the data bus (see Fig. 2; latch 344 [0040). 
Regarding claim 11, the rejection of claim 9 is incorporated herein. Cho further disclose:
a gate driving circuit to generate a gate driving signal of a thin film transistor (TFT) disposed in each sub- pixel according to a control signal received from the timing control circuit (see [0030]; sub-pixels TFT). 
Regarding claim 12, the rejection of claim 9 is incorporated herein. Shin further disclose:

Regarding claim 14, the rejection of claim 9 is incorporated herein. Claim 14 is rejected under the same rationale as claim 5. 
Regarding claim 15, the rejection of claim 14 is incorporated herein. Cho further disclose:
the timing control circuit transmits the decoding signals to the respective gamma voltage circuits (see [0051]). 

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Fan (US 2009.0284512).
Regarding claim 7, the rejection of claim 1 is incorporated herein. Cho is not explicit as to, but Fan disclose:
the DAC comprises a switch array comprising a plurality of switches and selects one of the plurality of gamma voltages by turning on one of the plurality of switches (see [0041])
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine the known techniques of Fan to that of Shin, to predictably allow the gamma voltage output based on digital data ([0041]).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621